Citation Nr: 0529969	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for cervical 
myelopathy.

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

5.  Entitlement to service connection for cholelithiasis, 
status post cholecystectomy.


ATTORNEY FOR THE BOARD

M.  Prem, Associate Counsel




INTRODUCTION

The veteran served in the Coast Guard from February 1968 to 
February 1973, and in the Navy from July 1989 to January 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied 
service connection for asthma, gout, cervical myelopathy, 
degenerative changes of the lumbar spine, and cholelithiasis, 
status post cholecystectomy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In support of the veteran's claim for service connection for 
gout, he contends that while in service, he had elevated uric 
acid levels and sustained injuries to his fingers and ankles.  
The Board notes that the veteran did indeed have elevated 
uric acid levels on numerous occasions.  Several of these lab 
reports noted the possibility that the veteran might have 
gout.  In addition to the uricemia, the veteran was noted to 
have had swelling in his hands and feet.  While the 
separation examination was normal, the laboratory evidence of 
elevated serum uric acid levels and clinical evidence of 
swollen hands and feet during service is relevant to the 
issue of service connection for gout, particularly given the 
diagnosis of gouty arthritis in recent years.  See medical 
record dated in March 2001.  Under these circumstances, the 
Board finds that the veteran should be afforded a VA 
examination that includes an opinion on whether his current 
diagnosis of gouty arthritis began during service or is 
otherwise linked to any incident of or finding recorded 
during service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The veteran also contends that his cervical myelopathy and 
degenerative changes in the lumbar spine are the result of 
physical training exercises with the U.S. Marine Corps from 
September 1987 to January 1994.  During these exercises, 
which occurred once or twice a month, he had to run three 
miles while carrying a 40-pound backpack.  The service 
medical records contain at least two instances in which the 
veteran complained of neck/back pain.  In October 1991, he 
complained of pain in the mid-neck area.  In September 1992, 
the veteran complained of stiffness in his neck.  The RO 
denied the veteran's claims on the basis that there was no 
diagnosis of a neck or back disability during service.  While 
it is true that no such diagnosis was recorded, the service 
medical records do contain early symptoms that could have 
marked the onset of the veteran's cervical myelopathy 
(diagnosed in September 2001) and low back disability (noted 
in 2001).  The Board finds that the VA clinician who performs 
the above-reference examination should determine the nature, 
extent, and etiology of any cervical or lumbar spine 
disability that may be present and opine whether any such 
disability began during or as the result of any incident of 
service.  Id.
  
The veteran further asserts that his cholelithiasis or gall 
bladder disease is linked to his documented in-service 
abnormal metabolism of cholesterol, to include elevated 
levels of serum cholesterol.  The service medical records 
confirm cholesterolemia.  The Board finds that the clinician 
who performs the above-referenced examination should be asked 
to opine whether the veteran's cholelithiasis began during or 
is causally linked to any incident of or finding recorded 
during service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The veteran also contends that his current diagnosis of 
asthma is related to in-service episodes of bronchitis, viral 
infections, and viral syndrome.  The service medical records 
confirm a diagnosis of bronchitis in June 1988.  The 
clinician who performs the above-referenced examination 
should be asked to opine whether the any respiratory disorder 
that may be present, to include asthma, began during or is 
causally linked to any incident of or finding recorded during 
service.  Id. 


In view of the foregoing, this case is REMANDED to the RO for 
the following development:
 
1.  The veteran should be afforded a VA 
general medical examination for the 
purpose of determining the nature, 
extent, and etiology of the veteran's 
claimed asthma, gout, cervical spine 
disability, lumbar spine disability and 
gall bladder disease.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that any lower respiratory 
disease, to include asthma; gout, 
cervical spine disability or lumbar spine 
disability that may be currently present, 
and the veteran's cholelithiasis began 
during service or is causally linked to 
any incident of or finding recorded 
during service.  The clinician is advised 
that an opinion of "more likely" or 
"as likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for asthma, gout, 
cervical myelopathy, degenerative changes 
of the lumbar spine, and cholelithiasis, 
status post cholecystectomy, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
July 2005.

5.  If any benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the July 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

